DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 2, 12, 14 in the submission filed 3/22/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 9 of the Office Action dated 12/23/2020 are respectfully withdrawn.
     The cancellation of Claim 1, 13 in the submission filed 3/22/2021 is acknowledged and accepted.

Response to Arguments
     The Applicant’s arguments, see in particular Page 8 of the submission, filed 3/22/2021, with respect to the rejections in Section 12 of the Office Action dated 12/23/2020, have been fully considered and are persuasive.  The rejections in Section 12 of the Office Action dated 12/23/2020 have been withdrawn.
     It is noted that Applicant did not respond to the objections to the specifications in Sections 6-8 of the Office Action dated 12/23/2020.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The attempt to incorporate subject matter into this application by reference to U.S. Provisional Patent Application No. 62/556093 (See Paragraph 0001, lines 11-14 of the instant disclosure) is ineffective because no new matter may be added to an application after its filing date.  See MPEP 608.01(p)(I)(B) and 35 U.S.C. 132(a).
     The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
     Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Allowable Subject Matter
     Claims 2-12, 14-20 are allowed.

Conclusion
     This application is in condition for allowance except for the following formal matters: 
See Sections 7-9 above regarding informalities with the specification.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/30/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872